PER CURIAM.
The default seems to have been the result of the carelessness of a clerk in the office of defendant’s attorney. The ap*89plication to open the default should, we think, have been granted upon terms.
Order affirmed, with costs, unless the defendant within five days will pay $10 costs and furnish an undertaking to secure the amount of the judgment rendered, in which event the order is reversed, default opened, judgment vacated, and a new trial ordered, with costs to the appellant to abide the event.